Case 1:19-cv-01027-AJT-TCB Document 29 Filed 04/27/20 Page 1 of 2 PageID# 173



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CHEN LUNXI,                                  )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Civil Action No. 1:19-cv-1027 (AJT/TCB)
                                             )
JOHN DOE, et al.,                            )
                                             )
                      Defendant.             )
                                             )

                                             ORDER

       This matter is before the Court on the Report and Recommendation [Doc. No. 19] of the

Magistrate Judge recommending that Plaintiff’s Motion for Default Judgment [Doc. No. 10] be

granted, and that a default judgment be entered in favor of Plaintiff and against all Defendants

except Defendant 72.com; that Verisign, Inc. be required to take the necessary steps to change

the registrar of record for Defendant Domain Names (191.com, 223.com, 282.com, 030.com,

8256.com, 8028.com, 6910.com, and 4589.com) to Plaintiff as directed by Plaintiff’s counsel;

and to dismiss without prejudice Counts I, II, and III of Plaintiff’s Verified Complaint. The

Magistrate Judge advised the parties that objections to the Proposed Findings of Fact and

Recommendations must be filed within fourteen days of service and that failure to object waives

appellate review. No objections have been filed. Having conducted a de novo review of the

record, the Court adopts and incorporates the findings and recommendations of the Magistrate

Judge. Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Doc. No. 19] be, and the same hereby

is, ADOPTED; and it is further
Case 1:19-cv-01027-AJT-TCB Document 29 Filed 04/27/20 Page 2 of 2 PageID# 174



          ORDERED that Plaintiff’s Motion for Default Judgment [Doc. No. 10] be, and the same

hereby is, GRANTED; and it is further

          ORDERED that a default judgment be entered in favor of Plaintiff and against

Defendants Doe and Domain Names 191.com, 223.com, 282.com, 030.com, 8256.com,

8028.com, 6910.com, and 4589.com; and it is further

          ORDERED that Verisign, Inc. shall take the necessary steps to change the registrar of

record for Defendant Domain Names 191.com, 223.com, 282.com, 030.com, 8256.com,

8028.com, 6910.com, and 4589.com to Plaintiff as directed by Plaintiff’s counsel; and it is

further

          ORDERED that Counts I, II, and III of Plaintiff’s verified complaint shall be dismissed

without prejudice against Doe and Domain Names 191.com, 223.com, 282.com, 030.com,

8256.com, 8028.com, 6910.com, and 4589.com.

          The Clerk is directed to forward copies of this Order to all counsel of record.




Alexandria, Virginia
April 27, 2020




                                                   2
